DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The term "cyclone type" in claims 1-20 is a relative term which renders the claim indefinite.  The term "type" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if the term "cyclone type" is intended to mean an actual cyclone structure to separate dirt from the air or if the vacuum only needs to create a circular air flow either in the wand, tube, or body of the vacuum.  For examination purposes, it will be assumed based on the .
  	  	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Oh et al. (US 2007/0137153), hereinafter Oh.
Regarding Claim 1, Oh discloses a first cyclone (Fig. 7, item 113) comprising a first cyclone body (Fig. 7, item 116) configured to induce a cyclonic flow of air around a first flow axis that extends in a vertical direction, (Fig. 7, vertical line going through item 118) a first air inlet (Fig. 7, item P1) formed in the first cyclone body, a first dust outlet (Fig. 7, item P3) formed in the first cyclone body, and a first air outlet (Fig. 7, P2) formed in the first cyclone body; and a first dust container (Fig. 7, item 117) configured to communicate with the first dust outlet and collect dust separated from the air, wherein at least a part of the first cyclone body is horizontally adjacent to the first dust container in a first horizontal direction that intersects with the first flow axis (Fig. 4, para. 0033).  
Regarding Claim 5, Oh discloses the first air inlet and the first dust outlet are formed in a circumferential surface (Fig. 7, item 113) of the first cyclone body, and wherein the first air outlet is formed in an upper cover that is connected to an upper end of the circumferential surface of the first cyclone body and covers a top of the first cyclone (Fig. 7, item 120).  
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim (US 2007/0084160).
Regarding Claim 1, Kim discloses a first cyclone (Fig. 6, item 20) comprising a first cyclone body (Fig. 6, item 31) configured to induce a cyclonic flow of air around a first flow axis that extends in a vertical direction, (Fig. 6, straight up through the point of item 44) a first air inlet (Fig. 6, item 45) formed in the first cyclone body (Fig. 6, item 45 is formed with item 90 which is part of the bottom of the cyclone body) a first dust outlet (Fig. 6, item 25) formed in the first cyclone body, and a first air outlet (Fig. 6, item 42) formed in the first cyclone body; and a first dust container (Fig. 6, item 30) configured to communicate with the first dust outlet and collect dust separated from the air, wherein at least a part of the first cyclone body is horizontally adjacent to the first Fig. 5 & 6, item 20 is next to item 30).  
Regarding Claim 2, Kim discloses the first air inlet is provided below the first dust outlet (Fig. 6, item 45 is below item 25, where “below” is defined as a lower altitude height and not directly beneath).  
Regarding Claim 3, Kim discloses the first air outlet is provided above the first air inlet (Fig. 6, item 42 is above item 45, where “above” is defined as at a higher altitude height and not directly in line above).  
Regarding Claim 4, Kim discloses the first air outlet is provided above the first dust outlet (Fig. 6, item 42 is above item 25, where “above” is defined as at a higher altitude height and not directly in line above).  
Regarding Claim 6, Kim discloses a particle trap provided between an interior of the first cyclone body and the first air outlet (Fig. 6 & 7, item 44a).    
Regarding Claim 7, Kim discloses at least one second cyclone (Fig. 6, item 60) configured to induce a cyclonic flow of air discharged from the first cyclone around a second flow axis (Fig. 6, through the center of 66 following the arrow to the bottom of item 66, since claim is not for the axis to extend all the way down the cyclone in a vertical direction) extending in the vertical direction; and a second dust container (Fig. 6, item 70) provided below the at least one second cyclone to collect dust removed from the air in the at least one second cyclone. 
Regarding Claim 8, Kim discloses at least a part of the at least one second cyclone and the second dust container are horizontally adjacent to the first dust Fig. 6, part of item 60 is adjacent to item 30 in the horizontal direction).  
Regarding Claim 9, Kim discloses at least a part of the at least one second cyclone and the second dust container are horizontally adjacent to the first cyclone body in a second horizontal direction that intersects with the first horizontal direction and the first flow axis (Fig. 5, item 60 with multiple second cyclones, one can be picked so that it will be perpendicular to an axis with the first cyclone and the first dust container).  
Regarding Claim 10, Kim discloses a second cyclone body (Fig. 6, item 61) configured to induce the cyclonic flow of air around the second flow axis extending in the vertical direction, a second air inlet (Fig. 6, item 65) formed in the second cyclone body, a second dust outlet (Fig. 6, indicated by arrow B) formed in the second cyclone body, and a second air outlet (Fig. 6, item 66) formed in the second cyclone body.  
Regarding Claim 11, Kim discloses the second air inlet communicates with the first air outlet and is located higher than an upper end (Fig. 6, item 22) of the first cyclone body. 
Regarding Claim 12, Kim discloses the second air outlet and the second air inlet are each arranged above the second dust outlet (Fig. 6, item 66 and item 65 are above item arrow B, where “above” is defined as higher in altitude and not directly above in the same axis).  
Regarding Claim 13, Kim discloses a guide vane which is connected to the second cyclone body and guides the air introduced from the second air inlet (Fig. 2, item 43 or 42, since both act as air guiding parts, para. 0073).  
Regarding Claim 14, Kim discloses the guide vane forms at least a part of a cyclonic flow path around the second flow axis of the second cyclone body (Fig. 6, item 43 or 42, para. 0073, are part of the top of the cyclone all the way around the circumference with the axis in the center of item 66).    
Regarding Claim 15, Kim discloses at least one second cyclone and the second dust container are arranged inside the first cyclone body (Fig. 6, both inside item 31). 
Regarding Claim 16, Kim discloses at least a part of the at least one second cyclone and the second dust container are horizontally adjacent to the first dust container in the first horizontal direction (Fig. 6, item 60 & 70 are next to item 30).
Regarding Claim 17, Kim discloses a first cyclone (Fig. 6, item 20) configured to induce a cyclonic flow of air around a first flow axis that extends in a vertical direction; (Fig. 6, straight up through the point of item 44) a first dust container (Fig. 6, item 30) configured to collect dust separated from the air in the first cyclone; at least one second cyclone (Fig. 6, item 60) configured to induce a cyclonic flow of air discharged from the first cyclone around a second flow axis (Fig. 6, through the center of 66 following the arrow to the bottom of item 66, since claim is not for the axis to extend all the down the cyclone in a vertical direction) that extends in the vertical direction; and a second dust container (Fig. 6, item 70) which is provided below the second cyclone and collects dust separated from the air in the second cyclone, wherein the first cyclone, the at least one second cyclone, and the second dust container are horizontally adjacent to the first dust container in a first horizontal direction that intersects with the first flow axis (Fig. 5, item 60 with multiple second cyclones, one can be picked so that it will be perpendicular to an axis with the first cyclone and the first dust container).
Regarding Claim 18, Kim discloses a cleaner main body (Fig. 9, item 130) a cyclone (Fig. 6, item 90) type dust collector provided in the cleaner main body; and at least one wheel (Fig. 9, wheels are on the bottom of item 130) configured to allow the cleaner main body to move,  wherein the cyclone type dust collector comprises: a first cyclone (Fig. 6, item 20) comprising a first cyclone body (Fig. 6, item 31) configured to generate a cyclonic flow of air around a first flow axis that extends in a vertical direction (Fig. 6, straight up through the point of item 44), a first air inlet (Fig. 6, item 45) formed in the first cyclone body (Fig. 6, item 45 is formed with item 90 which is part of the bottom of the cyclone body), a first dust outlet (Fig. 6, item 25) formed in the first cyclone body, and a first air outlet (Fig. 6, item 42) formed in the first cyclone body; and a first dust container (Fig. 6, item 30) configured to communicate with the first dust outlet and collect dust separated from the air, wherein at least a part of the first cyclone body is horizontally adjacent to the first dust container in a first horizontal direction that intersects with the first flow axis (Fig. 5 & 6, item 20 is next to item 30). 
Regarding Claim 19, Kim discloses at least one second cyclone (Fig. 6, item 60) configured to induce a cyclonic flow of air discharged from the first cyclone around a second flow axis (Fig. 6, through the center of 66 following the arrow to the bottom of item 66, since claim is not for the axis to extend all the down the cyclone in a vertical direction) extending in the vertical direction; and a second dust container (Fig. 6, item 70) provided below the at least one second cyclone to collect dust removed from the air in the at least one second cyclone.  
Regarding Claim 20, Kim discloses at least a part of the at least one second cyclone and the second dust container are horizontally adjacent to the first dust container in the first horizontal direction (Fig. 6, part of item 60 is adjacent to item 30 in the horizontal direction).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oh et al. (US 2010/0224073) Fig. 6 teaches two cyclones with two separate dust bins adjacent to each other.  Oh (US 2007/0079583) Fig. 5 teaches two cyclones with two separate dust bins adjacent to each other.  Han et al. (US 2007/0011997) Fig. 5 teaches two cyclones with one dust bin adjacent to each other.  Oh et al. (US 2008/0184893) Fig. 7 teaches two cyclones with two separate dust bins adjacent to each other.  Jeong et al. (US 7488362) Fig. 2 teaches two cyclones with two separate dust bins adjacent to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        03/14/2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723